Citation Nr: 1821051	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  13-31 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for stress incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from February 2001 to September 2008 in the U.S. Army and from March to August 2009 and from October to November 2014 in the U.S. Army Reserve (USAR).  She also had additional unverified USAR service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted the Veteran's claim of service connection for stress incontinence, assigning a zero percent (non-compensable) rating effective August 21, 2009.  The Veteran disagreed with this decision in August 2011.  She perfected a timely appeal in November 2013.  Although the Veteran requested a Central Office Board hearing when she perfected a timely appeal, she subsequently failed to report for this hearing when it was scheduled in February 2018.  Thus, her hearing request is deemed satisfied.  See 38 C.F.R. § 20.704 (2017).

The Veteran appointed her service representative to represent her before VA by filing a properly executed VA Form 21-22 in September 2011.


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for a VA examination scheduled in October 2013 for the purpose of determining the current nature and severity of her service-connected stress incontinence.

2.  The record evidence shows that the Veteran's service-connected stress incontinence is manifested by, at worst, complaints of urinary incontinence, urinary frequency, urgency, and urge incontinence.



CONCLUSION OF LAW

The criteria for an initial compensable rating for stress incontinence have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7542 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for stress incontinence.  The Board notes initially that the Veteran failed to report for a VA examination scheduled in October 2013 for the purpose of determining the current nature and severity of her service-connected stress incontinence.  Neither the Veteran nor her service representative has presented good cause for her failure to report.  Although the representative made a vague assertion in the September 2017 Informal Hearing Presentation that Veteran might have a good reason for her failure to report for VA examination, no such reason was provided by either the representative or the Veteran.  The Board also notes that, because the Veteran's initial compensable rating claim for stress incontinence is considered an original compensation claim, it will be rated on the record evidence under 38 C.F.R. § 3.655(b).  See 38 C.F.R. §§ 3.655(a)-(b) (2017).  The record evidence shows that the Veteran's service-connected stress incontinence is manifested by, at worst, complaints of urinary incontinence, urinary frequency, urgency, and urge incontinence.  For example, on VA gynecological conditions examination in June 2008, the Veteran denied experiencing any bladder symptoms or vaginal urine leakage.  No abnormalities were noted on physical examination.

On VA examination in November 2009, the Veteran's history included urinary incontinence for the previous 18 months "associated with coughing, sneezing, laughing, or any vigorous physical activity."  The Veteran stated that her cystoscopic examination findings had been consistent with mixed stress and urge incontinence for which she took medication (Detrol LA).  She reported minimal relief from her symptoms after 4 weeks of Detrol LA treatment.  There was no abnormality at a recent gynecological examination.  Physical examination was unremarkable.  The diagnosis was combined stress incontinence and overactive bladder.  The Veteran was advised to continue taking Detrol.

As noted elsewhere, the Veteran failed to report for VA examination scheduled in October 2013 for the purpose of determining the current nature and severity of her service-connected stress incontinence.  As also noted elsewhere, neither the Veteran nor her service representative have presented good cause for her failure to report for this examination.  Id.  Information which was expected to be obtained at this examination could not be obtained due to the Veteran's failure to report.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he [or she] cannot passively wait for it in those circumstances where he [or she] may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran must be prepared to meet his or her obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).

The Veteran contends that her service-connected stress incontinence is more disabling than currently (and initially) evaluated.  The record evidence does not support her assertions.  It shows instead that this disability is manifested by, at worst, complaints of urinary incontinence, urinary frequency, urgency, and urge incontinence (as seen on VA examination in November 2009).  As noted above, without good cause, the Veteran failed to report for VA examination scheduled in October 2013 for the purpose of determining the current nature and severity of her service-connected stress incontinence.  The record evidence does not show - and the Veteran does not contend - that her service-connected stress incontinence results in voiding dysfunction requiring the wearing of absorbent materials which must be changed less than 2 times per day (i.e., a minimum 20 percent rating under DC 7542) such that an initial compensable rating is warranted for this disability at any time during the appeal period.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7542 (2017).  The Veteran also has not identified or submitted any evidence demonstrating her entitlement to an initial compensable rating for stress incontinence.  In summary, the Board finds that the criteria for an initial compensable rating for stress incontinence have not been met.


ORDER

Entitlement to an initial compensable rating for stress incontinence is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


